Citation Nr: 9930613	
Decision Date: 10/27/99    Archive Date: 11/04/99

DOCKET NO.  95-16 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.  

2.  Entitlement to service connection for a left elbow 
disability.  

3.  Entitlement to service connection for the residuals of an 
excision in the left neck area.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1944 to 
October 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1994 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Houston, Texas.  

The Board notes that in the September 1994 rating action, the 
RO denied the following claims:(1) entitlement to service 
connection for a left shoulder disability, (2) entitlement to 
service connection for a left elbow disability, (3) 
entitlement to service connection for the residuals of an 
excision in the left neck area, (4) whether new and material 
evidence had been submitted to reopen a claim of entitlement 
to service connection for a back disability, (5) whether new 
and material evidence had been submitted to reopen a claim of 
entitlement to service connection for a right shoulder 
disability, and (6) whether new and material evidence had 
been submitted to reopen a claim of entitlement to service 
connection for a right elbow disability.  In January 1995, 
the appellant filed a Notice of Disagreement (NOD) and a 
Statement of the Case (SOC) was issued in March 1995.  
However, the Board observes that in the appellant's April 
1995 substantive appeal, the appellant only addressed the 
issues of entitlement to service connection for a left 
shoulder disability, for a left elbow disability, and for 
residuals of an excision in the left neck area.  See 
38 C.F.R. § 20.202 (1999); Ledford v. West, 136 F.3d 776, 
770-80 (Fed. Cir. 1998).  Accordingly, the claims to reopen 
based on new and material evidence are not before the Board 
for appellate consideration. 


FINDINGS OF FACT

1.  There is no competent medical evidence showing a 
presently existing disability of the left shoulder.

2.  There is no competent medical evidence showing a nexus 
between the appellant's current left elbow disability and his 
period of active service.  

3.  The evidence of record reflects that while on active 
duty, the appellant underwent surgery, and a lipoma was 
excised from the left neck region; a scar in the left neck 
area, with surrounding numbness, found on examination in 
February 1998 cannot be clearly dissociated from the in-
service neck surgery.  


CONCLUSIONS OF LAW

1.  The appellant's claim for service connection for a left 
shoulder disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

2.  The appellant's claim for service connection for a left 
elbow disability is not well grounded.  38 U.S.C.A. 
§ 5107(a).

3.  A scar in the left neck area, with surrounding numbness, 
was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 1991); 38 C.F.R. §§ 3.102, 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  (1) Entitlement to service connection 
for a left shoulder disability, and (2) 
entitlement to service connection for a 
left elbow disability.  

I.  Factual Background

The appellant's service medical records show that in October 
1970, the appellant was treated after complaining that he had 
a numbness sensation in the fingers of his left hand, 
especially in his left ring finger.  The physical examination 
showed that there was no evidence of weakness in the left 
hand.  There was tenderness over the left ulnar nerve 
directly above the elbow.  The diagnosis was of resolving 
left ulnar neuropathy due to pressure during sleeping.  The 
appellant was directed to transfer his wedding ring and watch 
to his right wrist.  The records also reflect that in July 
1971, the appellant was treated after complaining of a left 
shoulder "problem," and in November 1971, he was diagnosed 
with bursitis.  The remaining records are negative for any 
complaints or findings of either a left shoulder disability 
or a left elbow disability.  The appellant's separation 
examination, dated in May 1973, shows that at that time, the 
appellant's upper extremities were clinically evaluated as 
normal.   

In May 1994, the appellant submitted outpatient treatment 
records from numerous facilities including the Naval Hospital 
in Corpus Christi, Texas, the Naval Hospital in Kingsville, 
Texas, the Naval Regional Medical Center in Jacksonville, 
Florida, the Naval Regional Medical Center in Key West, 
Florida, and the Strategic Hospital at the Whiteman Air Force 
Base in Missouri.  The records covered the period of time 
from November 1975 to March 1993.  According to the records, 
in March 1985, the appellant was treated after complaining of 
developing pain and weakness in his shoulders, arms, and 
hands over the last three weeks.  At that time, the appellant 
stated that he had a tingling of both arms which resolved 
spontaneously.  The appellant indicated that he also had 
intermittent numbness in his left arm and hand.  The physical 
examination showed that the appellant had a full range of 
motion for his left shoulder, elbow, and wrist.  There was 
minimal tenderness over the proximal forearm.  There was no 
joint effusion, and there was no crepitance.  Sensory was 
intact to light touch, and reflexes were 2+ and symmetric.  
The assessment was of probable degenerative joint disease.  
The records further reflect that in May 1985, the appellant 
was treated after complaining of pain in both of his elbows.  
At that time, the physical examination showed that there was 
pain on both lateral epicondyles.  The diagnosis was of 
lateral epicondylitis.  The remaining records are negative 
for any complaints or findings of either a left shoulder 
disability or a left elbow disability.  

In February 1998, the appellant underwent a VA examination.  
At that time, he stated that during service, he gradually 
developed arthritis in both of his shoulders and both of his 
elbows.  The appellant indicated that at present, he had 
severe right shoulder pain and his left shoulder was 
"better."  He noted that both elbows did not significantly 
interfere with his activities of daily living.  According to 
the appellant, he had previously received steroid injections 
to the right shoulder and both elbows, and that the 
injections greatly helped the condition in his elbows.  The 
appellant reported that he was status post right 
acromionectomy and Mumford procedure of the right shoulder in 
1994 with some relief of symptoms.  

The physical examination showed that range of motion for the 
left shoulder was 180 degrees of abduction, 160 degrees of 
forward flexion, and full internal and external rotation of 
40 and 30 degrees, respectively.  There was normal 
musculature about the left shoulder.  Range of motion of both 
elbows was from zero to 135 degrees with a normal carrying 
angle.  Motor examination was 5/5 about the elbow, and both 
elbows were stable to varus valgus stress.  There was minimal 
tenderness about the left elbow.  The examining physician 
noted that radiographs of the left shoulder were essentially 
within normal limits, and that radiographs of the elbows were 
also essentially within normal limits, except for a 
calcification overlying the medial condyle of the left elbow.  
The assessment was of a severe disabling rotator cuff tear of 
the right shoulder.  


II.  Analysis

The threshold question to be answered is whether the 
appellant has presented evidence sufficient to justify a 
belief by a fair and impartial individual that his claims for 
service connection for a left shoulder disability, and 
service connection for a left elbow disability, are well-
grounded; that is, a claim which is plausible and capable of 
substantiation.  See 38 U.S.C.A. § 5107(a); Chelte v. Brown, 
10 Vet. App. 268, 270 (1997) (citing Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990)).  If the claim is not well grounded, 
the appeal must fail and there is no further duty to assist 
in developing the facts pertinent to the claim.  See Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed.Cir. 1997).

Generally, a well-grounded claim for service connection 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Caluza v. Brown, 7 Vet. App. 489, 504, 506 (1995); see also 
Epps v. Gober, 126 F.3d at 1468 (expressly adopting 
definition of well-grounded claim set forth in Caluza, 
supra).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence in support of 
the claim must be presumed.  Robinette v Brown, 8 Vet. App. 
69, 75 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded; if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  In addition, if a condition noted 
during service is not noted to be chronic, then generally a 
showing of continuity of symptoms after service is required 
for service connection.  38 C.F.R. § 3.303(b) (1999).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumptive period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is observed during 
service or any applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
medical evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997) (citing Epps v. Gober, 126 F.3d 1464 (Fed.Cir. 1997), 
and Caluza and Grottveit, both supra).  

In the instant case, the appellant contends that while he was 
in the military, he developed left shoulder and left elbow 
pain.  The appellant states that eventually, he was diagnosed 
with bursitis of the left shoulder, and also with tendonitis 
of the left elbow.  The appellant maintains that following 
his discharge, he continued to suffer from chronic left 
shoulder and left elbow pain.  In this regard, lay statements 
are considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Layno v. 
Brown, 6 Vet. App. 465 (1994); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995).  However, when the determinative 
issues involves a question of medical causation, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The evidence does not show that the 
appellant possesses medical expertise, nor is it contended 
otherwise.  Therefore, his opinion that his left shoulder and 
left elbow disabilities are related to service is not 
competent evidence.  

The appellant's service medical records show that in October 
1970, the appellant was diagnosed with left ulnar neuropathy 
due to pressure during sleeping.  The records further reflect 
that in July 1971, the appellant was treated after 
complaining of a left shoulder "problem," and in November 
1971, he was diagnosed with bursitis.  However, the remainder 
of the service medical records are negative for any further 
complaints or findings of either a left shoulder disability 
or a left elbow disability, including unlar neuropathy and 
bursitis.  As a matter of fact, the appellant's separation 
examination, dated in May 1973, shows that at that time, the 
appellant's upper extremities were clinically evaluated as 
normal. 

In regards to the appellant's claim of entitlement to service 
connection for a left shoulder disability, the Board observes 
that in the instant case, there is no competent medical 
evidence showing a current medical diagnosis of a left 
shoulder disability, nor has it been reported that such 
evidence exists so as to give rise to a duty under 
38 U.S.C.A. § 5103(a).  The Board notes that the evidence of 
record shows that in March 1985, the appellant was treated 
after complaining of developing pain and weakness in his 
shoulder, arms, and hands over the last three weeks.  The 
physical examination showed that the appellant had a full 
range of motion for his left shoulder, elbow, and wrist, and 
he was subsequently diagnosed with probable degenerative 
joint disease.  However, the Board observes that in the 
appellant's February 1998 VA examination, the examiner stated 
that radiographs of the left shoulder were essentially within 
normal limits.  Moreover, the physical examination showed 
that range of motion for the left shoulder was 180 degrees of 
abduction, 160 degrees of forward flexion, and full internal 
and external rotation of 40 and 30 degrees, respectively.  In 
addition, there was also normal musculature about the left 
shoulder.  

The Board recognizes that the appellant was treated for 
bursitis of the left shoulder during service.  However, in 
light of the above, there still is no competent medical 
evidence of a current diagnosis of a left shoulder 
disability.  Therefore, because the appellant has not 
presented competent medical evidence of the current existence 
of a left shoulder disability, this claim must be denied as 
not well grounded.  In the absence of proof of a present 
disability, there can be no valid claim.  Caluza, 7 Vet. App. 
498; Brammer v. Derwinski, 2 Vet. App. 223 (1992); Rabideau 
v. Dewinski, 2 Vet. App. 141 (1992).  Here the question as to 
whether the appellant currently has a left shoulder 
disability necessarily involves a medical diagnosis.  
Accordingly, competent medical evidence is required.  As no 
competent medical evidence is of record showing a current 
diagnosis of a left shoulder disability, this claim must be 
denied as not well grounded.

In regards to the appellant's claim of entitlement to service 
connection for a left elbow disability, the first post-
service medical evidence of a left elbow disability is in May 
1985, more than 11 years after service.  At that time, the 
appellant was treated after complaining of pain in both of 
his elbows.  He was diagnosed with lateral epicondylitis.  In 
addition, in the appellant's February 1998 VA examination, 
the examiner noted that radiographs of the elbows were 
essentially within normal limits, except for a calcification 
overlying the medial condyle of the left elbow.

While the above evidence shows that the appellant currently 
has a left elbow disability, there is no competent medical 
evidence which shows that the appellant's left elbow 
disability is related to service.  As previously stated, 
there must be medical evidence showing a nexus between an in-
service injury or disease and the current disability for a 
well-grounded claim.  Moreover, the only evidence presented 
by the appellant that tends to show a connection between his 
in-service symptoms and his current ailment, is his own 
statements.  While his statements may represent evidence of 
continuity of symptomatology, they are not competent evidence 
that relates the present condition to that symptomatology 
and, under such circumstances, the claim is not well 
grounded.  See Savage, supra.  Accordingly, in the absence of 
a well grounded claim, the appellant's claim for service 
connection for a left elbow disability must be denied.  

The Board recognizes that these claims are being disposed of 
in a manner that differs from that used by the RO.  The RO 
denied the appellant's claims on the merits, while the Board 
has concluded that the claims are not well grounded.  
However, the Court has held that "when an RO does not 
specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well grounded analysis."  See Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).  Likewise, the Board 
finds that the RO has advised the appellant of the evidence 
necessary to establish a well grounded claim.  Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995).





B.  Entitlement to service connection for 
the residuals of an excision in the left 
neck area, to include a scar.

I.  Factual Background

The appellant's service medical records show that in March 
1971, the appellant was hospitalized for an elective biopsy 
and excision in the left neck region.  At that time, the 
appellant stated that he had had a mass in his left 
supraclavicular area for several years.  The appellant 
indicated that he had sought treatment for the mass, and that 
it was noted that he had soft masses in the supraclavicular 
areas which were felt to be supraclavicular fat pads or 
lipomas.  Upon hospitalization, the appellant underwent a 
physical examination.  At that time, the examining physician 
noted that the appellant's neck was soft with poorly defined 
masses in each supraclavicular region.  There was no apparent 
attachment to underlying structures.  The impression was of a 
lipoma of the supraclavicular area, rule out normal fat pad.  
According to the records, the appellant subsequently 
underwent surgery and the lipoma was excised from the left 
neck region.  After surgery, the appellant was diagnosed with 
an enlarged supraclavicular fat pad.  The remaining records 
are negative for any complaints or findings of any residuals 
from the excision in the left neck area.  The appellant's 
separation examination, dated in May 1973, shows that at that 
time, the appellant's neck was clinically evaluated as 
normal.  

In February 1998, the appellant underwent a VA examination.  
At that time, the appellant stated that during service, he 
had a lipoma removed from the lateral aspect of the left neck 
area.  The appellant indicated that at present, he had some 
numbness in the general area of the incision, and that he had 
some recurrence of the lipoma.  According to the appellant, 
prior to his surgery, he had left upper extremity tingling 
and numbness in his hand which was due to the pressure of the 
lipoma on certain nerves.  

The physical examination of the left neck showed that there 
was a three inch scar, beginning over the suprascapular 
muscle, and extending in the lateral portion of the neck at 
the junction of the inner two-thirds and the outer third of 
the left clavicle.  The examining physician stated that it 
was apparent that the lipoma was recurring in the area of the 
scar and also below the level of the clavicle.  The appellant 
had numbness and decreased sensation in the area of the scar 
on his left lateral neck area as compared to that on the 
right.  The diagnosis was of a large lipoma removed from the 
left lateral neck in 1973, with residual numbness in the skin 
in the area around the three inch scar on the left lateral 
neck.  The examiner noted that there was no compromise in the 
movement of the left shoulder.  The examiner also ordered a 
sonogram of the left neck which was conducted in March 1998.  
The sonogram report shows that using ultrasound, only normal 
muscle and subcutaneous tissues were identified.  The 
diagnosis was that there was no evidence of a recurrent 
lipoma.  


II.  Analysis

Initially, the Board finds that the appellant's claim is well 
grounded in accordance with 38 U.S.C.A. § 5107 (West 1991 & 
Supp.1999) in that his claim is plausible based upon the 
clinical evidence of record and the evidentiary assertions 
provided by the appellant which are within the competence of 
a lay person.  Murphy v. Derwinski, 1 Vet. App. 78 (1990);  
King v. Brown, 5 Vet. App. 19 (1993).  Once it has been 
determined that a claim is well grounded, VA has a statutory 
duty to assist the appellant in the development of evidence 
pertinent to that claim.  38 U.S.C.A. § 5107.  The Board is 
satisfied that all available relevant evidence is of record 
and that the statutory duty to assist the appellant in the 
development of evidence pertinent to this claim has been met.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  In such instances, however, a grant of service 
connection is warranted only when "all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service."  38 C.F.R. § 3.303(d) 
(1999).

The United States Court of Appeals for Veterans Claims 
(Court) (formerly the United States Court of Veterans 
Appeals) has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  

To summarize, the appellant contends, in essence, that while 
he was in the military, he had a lipoma excised from his left 
neck area.  The appellant maintains that at present, he has 
some numbness in the general area of the incision, and that 
he has some recurrence of the lipoma.  In this regard, lay 
statements are considered to be competent evidence when 
describing symptoms of a disease or disability or an event.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As previously stated, the Court has held that in order to 
establish service connection, there must be evidence of both 
a service-connected disease or injury and a present 
disability which is attributable to such disease or injury.  
Rabideau, 2 Vet. App. at 141, 143.  In the instant case, the 
appellant's service medical records show that in March 1971, 
the appellant underwent surgery, and a lipoma was excised 
from the left neck region.  The records reflect that after 
surgery, the appellant was diagnosed with an enlarged 
supraclavicular fat pad.  

The Board observes that in light of the above, there is 
current medical evidence of record which shows that the 
appellant has residuals from his in-service neck surgery.  
The Board notes that in the appellant's February 1998 VA 
examination, the diagnosis was of a large lipoma removed from 
the left lateral neck in 1973, with residual numbness in the 
skin in the area around the three inch scar on the left 
lateral neck.  Accordingly, it is the Board's determination 
that the VA examiner clearly attributes the appellant's 
current scar on his neck, and the numbness around the scar, 
to his in-service neck surgery.  Therefore, in view of the 
above, the Board is of the opinion that the scar in the 
appellant's left neck area, and the numbness surrounding the 
scar, represent ascertainable residuals of the in-service 
surgery for an excision of a lipoma in the left neck area.  
Thus, the benefit of doubt is resolved in the appellant's 
favor, and the Board concludes that service connection is 
warranted for the above residuals.   


ORDER

Entitlement to service connection for a left shoulder 
disability is denied.  

Entitlement to service connection for a left elbow disability 
is denied.  

Service connection for a scar in the left neck area, with 
numbness surrounding the scar, as residuals of the in-service 
excision of a lipoma in the left neck area, is granted.




		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

